t c summary opinion united_states tax_court allan l blank petitioner v commissioner of internal revenue respondent docket no 1928-09s filed date allan l blank pro_se nathan h hall for respondent ruwe judge the petition in this case was filed pursuant to the provisions of section of the internal_revenue_code and in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination this case is before the court on respondent’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure motion for summary_judgment pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner resided in california at the time he filed the background petition on date a partially illegible but timely petition was filed contesting a notice_of_determination concerning petitioner’s tax_year a copy of which was attached to his petition on date petitioner filed an amended petition contesting the notice_of_determination stating irs never supplied documentation as requested at no time did irs produce documents as regards income after this case had been calendared for trial at the date san francisco california trial session of this court respondent filed a motion for summary_judgment captioned motion for partial summary_judgment motion for summary_judgment in the preamble thereof however respondent moves for summary adjudication in respondent’s favor upon all issues presented in this case a few weeks later respondent filed a supplement to the motion for summary_judgment clarifying that respondent is seeking summary adjudication for the year dealing with petitioner’s collection_due_process in the motion for summary_judgment respondent alleges that petitioner’s only dispute is with the underlying tax_liability that respondent sent to petitioner’s last_known_address a notice_of_deficiency for taxable_year and that petitioner filed a petition with the tax_court that the tax_court entered a decision resolving petitioner’s underlying liability for the taxable_year and that respondent’s appeals officer took into consideration the full administrative record before sustaining the final notice--notice of intent to levy attached to the motion for summary_judgment was a declaration by respondent’s appeals officer wherein she states that her determination to proceed with collection was based on a full review of the administrative record before me attached to the appeals officer’s declaration were exhibits the last of which was a form_4340 certificate of assessments payments and attached to the amended petition was a notice_of_deficiency dated date regarding petitioner’s tax_year respondent in his answer to the amended petition alleges that the petition in this case is timely with respect to both the collection action for tax_year and the deficiency action for tax_year in the light of the impropriety of filing one petition to contest both a notice_of_determination and a notice_of_deficiency the court by order dated date severed the deficiency and collection cases the deficiency case has been returned to the court’s general docket for further proceedings and assigned docket no 31250-09s other specified matters for petitioner’s tax_year that was current through date in respondent’s motion for summary_judgment respondent indicates that petitioner objects to the granting of the motion discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see also 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 naftel v commissioner supra pincite however if there exists any reasonable doubt as to the facts at issue the motion must be denied wells v commissioner tcmemo_2010_5 citing 78_tc_412 respondent’s allegation that petitioner’s underlying tax_liability for has been assessed pursuant to a decision of this court would if true normally preclude petitioner from contesting his underlying tax_liability however the form_4340 attached to respondent’s motion for summary_judgment appears to be inconsistent with respondent’s allegation that the assessment was made pursuant to a decision of this court the form_4340 gives no indication that a notice_of_deficiency was mailed to petitioner or that the assessment was made pursuant to a decision of this court rather the form_4340 indicating an assessment_date of date states additional tax assessed by examination agreed audit deficiency prior to or day letter this statement on the form_4340 seems to contradict respondent’s allegation that respondent mailed to petitioner a statutory_notice_of_deficiency for taxable_year on date and that the tax was assessed pursuant to a decision of this court the apparent inconsistency between respondent’s allegation and the form_4340 raises sufficient doubt about the factual basis for respondent’s motion for summary_judgment so as to require us to deny the motion form_4340 is normally a readable and understandable history of transactions and events concerning a taxpayer’s account for a particular taxable_period see tufft v commissioner tcmemo_2009_59 and is ‘generally regarded as being sufficient proof in the absence of evidence to the contrary of the adequacy and propriety of notices and assessments that have been made ’ 123_tc_1 quoting 962_f2d_555 6th cir affd 412_f3d_819 7th cir in lien and levy cases under sec_6320 and sec_6330 we have encouraged respondent to include a form_4340 when making a motion for summary_judgment the chief_counsel of the internal_revenue_service has recognized the importance of submitting a form_4340 to the court when filing motions for summary_judgment and has instructed his attorneys as follows a certified copy of an updated form_4340 transcript should also be submitted with all summary_judgment motions the form_4340 transcript has been consistently requested by tax_court judges in summary_judgment cases even though this transcript is prepared after the issuance of the notice_of_determination submission of the form_4340 is not a violation of the record rule because it generally contains the same information originally reviewed by the appeals or settlement officer in making the cdp determination see bowman v commissioner tcmemo_2007_114 chief_counsel notice cc-2009-010 date of course it is of equal importance that any form_4340 used to support a motion for summary_judgment be verified as correctly describing the events and assessment shown on the form_4340 thus the chief_counsel has instructed his attorneys the form_4340 should be reviewed thoroughly and any issues raised by entries on the form_4340 or inconsistencies with other documents should be explained in the motion id we agree on the basis of the record before us we will deny respondent’s motion for summary_judgment as supplemented this case remains calendared for trial at the court’s date san francisco california trial session where the parties will have an opportunity to clarify and attempt to support their positions to reflect the foregoing an appropriate order will be issued
